Case 1:19-cr-00346-BLW Document 18 Filed 02/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case No. 1:19-CR-00346-BLW
Plaintiff,
REPORT AND
Vv. RECOMMENDATION
KASEY LEE ANN NAYLOR,
Defendant.

 

 

On February 24, 2020, Defendant Kasey Lee Ann Naylor appeared before the
undersigned United States Magistrate Judge for an arraignment on the Superseding
Information and to enter a plea pursuant to a written plea agreement. (Dkt. 9, 10.) The
Defendant executed a waiver of the right to have the presiding United States District Judge
take her plea. Thereafter, the Court explained to the Defendant the nature of the charges
contained in the Superseding Information (Dkt. 9), the maximum penalties applicable, her
Constitutional rights, the impact that the Sentencing Guidelines will have, and that the
District Judge will not be bound by the agreement of the parties as to the penalty to be
imposed.

The Court, having conducted the arraignment and plea hearing and having inquired
of the Defendant, counsel, and the government, finds there is a factual basis for the
Defendant’s guilty plea, that she entered it voluntarily and with full knowledge of the

consequences, and that the plea should be accepted. The undersigned also ordered a pre-

REPORT AND RECOMMENDATION - 1

 

 
Case 1:19-cr-00346-BLW Document 18 Filed 02/24/20 Page 2 of 2

sentence investigation to be conducted and a report prepared by the United States Probation
Office.
RECOMMENDATION

NOW THEREFORE IT IS HEREBY RECOMMENDED:

1) The District Court accept Defendant Kasey Lee Ann Naylor’s plea of guilty
to Count One of the Superseding Information (Dkt. 9),

2) The District Court order forfeiture consistent with Defendant Kasey Lee
Ann Naylor’s admission to the Criminal Forfeiture allegation in the Superseding
Information (Dkt. 9) and the Plea Agreement (Dkt. 10).

3) The District Court GRANT, at the appropriate time, the United States’
motion to dismiss Counts One through Nineteen of the Indictment (Dkt. 1) as to
Defendant.

Written objections to this Report and Recommendation must be filed within
fourteen (14) days pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(b), or as a
result of failing to do so, that party may waive the right to raise factual and/or legal

objections to the United States Court of Appeals for the Ninth Circuit.

DATED: February 24, 2020 ty

CANDY WAGAHOFF DALE
U.S. MAGISTRATE JUDGE

REPORT AND RECOMMENDATION - 2

 
